El Juez Asociado Se. del Toeo,
emitió la opinión del tribunal.
*175The New York & Porto Rico Steamship Company, nna corporación organizada e incorporada, según las leyes del Es-tado de New York, que explota nna línea de vapores de carga y pasaje entre esta Isla y la ciudad de. New York y está auto-rizada para hacer negocios y tiene abiertas sus oficinas en es-ta Isla, archivó una demanda en la Corte de Distrito de San Juan, el 8 de junio de 1908, contra Francis H. Dexter, en re-clamación de la suma de $692.06, intereses y costas, debida a consecuencia de cierto contrato de garantía firmado por el demandado.
Tramitado el pleito en propia forma, la corte de distrito lo resolvió en contra de la demandante. Esta apeló y la Cor-te Suprema, por sentencia de 20 de junio de 1910, revocó la de la corte de distrito y ordenó la celebración de un nuevo juicio, en los siguientes términos:
“Debe revocarse la sentencia, pero como los autos muestran que se tomó excepción por el apelado con respecto a la prueba de la pér-dida y puesto que sólo podemos considerar debidamente los errores del ¿pelante, debe devolverse el caso para la celebración de un nuevo juicio.1 ’
Celebrado el nuevo juicio, la corte de distrito falló a favor de la demandante, y contra la sentencia, registrada el 7 de marzo de 1911, el demandado interpuso el presente recurso de apelación.
En el nuevo juicio se acreditó cumplidamente la cuantía de la reclamación, y las únicas excepciones tomadas por el de-mandado y apelante se refieren a no haber permitido la corte que se practicara cierta prueba tendente a demostrar que Hodges, la persona a quien había garantizado el demandado, había dejado bienes en Puerto Rico.
Tal prueba seguramente se presentaba por el demandado para demostrar la certeza de los hechos en que basaba su teo-ría de que la demandante debió gestionar primero el cobro de Hodges, porque sólo en el caso de que Hodges no hubiera podido pagar, era él el responsable.
*176Exactamente la misma teoría se sostuvo en el recurso anterior y esta corte en su opinión, emitida por el Juez Asociado Sr. Wolf, se expresó así:
“La principal alegación del apelante es la de que el contrato objeto del pleito es uno de garantía (guaranty) y no uno de fianza {suretyship). Con otras palabras, que el contrato que firmó sólo lo hacía responsable en caso de que Hodges dejara de cumplir lo que había prometido. Comoquiera que se le llame, era una obligación clara de indemnizar a la compañía contra cualquier pérdida que tuviera con motivo de la entrega de las mercancías a Hodges que estaban consignadas a Miller. Hodges dijo que él era la persona a quien debían entregarse las mercancías. Antes de entregárselas, la compañía le exigió un contrato por el que Hodges había de indemni-zarla en caso de cualquier pérdida. También exigió, y la prueba de-mostró que era un requisito corriente exigido por la compañía, un contrato independiente otorgado por otra persona para poner a salvo a la compañía. Este contrato independiente fué firmado por el de-mandado y la prueba muestra que él lo leyó antes de firmarlo. No importa que el demandado creyera que él firmaba otra clase de con-venio. Hubo prueba tendente a mostrar que el demandado tuvo una conversación por teléfono con la compañía antes de firmar dicho.con-trato, con respecto a los términos del mismo, pero es un principio de ley así como de evidencia, que todas las conversaciones anteriores habidas entre las partes se consideran incluidas en el contrato. Ade-más, fué el demandado quien llamó a la compañía sin saber con quién hablaba o que era una persona que tenía autoridad. ’ ’
The New York & Porto Rico S. S. Co. v. Dexter, sentencia de 20 de junio de 1910; 16 Dec. de P. R., 595.
Las contenciones y materias discutidas, consideradas y resueltas en la primera apelación, llegan a ser la ley del caso, y no deben ni pueden discutirse en la segunda apelación.
Clark v. Keith, 106 U. S., 464.
Chaffin v. Taylor, 116 U. S., 567.
Barney v. Winona, etc., 117 U. S., 228.
United States v. Camou, 184 U. S., 574.
Falero et al. v. Falero, Sent, del T. S. de P. R. de 4 de febrero de 1910; 16 Dec. de P. R., 79.
En esta segunda apelación sólo debemos considerar si los *177procedimientos que tuvieron lugar en la corte de distrito fueron consistentes con la opinión emitida en la primera que; en cnanto a las cuestiones en ella disentidas y resueltas, lia llegado a ser la ley del caso.
Lo hemos hecho así y hemos llegado a la conclusion de que la corte inferior se ajustó a la norma establecida por esta Corte Suprema y que la certeza y la cuantía de la deuda, úni-cos puntos que en realidad de verdad quedaban pendientes de investigación y resolución, fueron perfectamente esclareció dos.
En tal virtud, procede declarar sin lugar el recurso y con-firmar la sentencia apelada.
Confirmada. -
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary y Wolf.
El Juez Asociado Sr. Aldrey, no tomó parte en la resolu-ción de este caso.